Citation Nr: 0501534	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  96-11 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to compensation benefits under the provisions 
of 38 U.S.C. § 1151 for a low back disability, based on 
claimed additional disability due to hospitalization at a 
Department of Veterans Affairs (VA) facility in August 1991.

2. Entitlement to service connection for a left knee 
disability, claimed as secondary to the back disability.


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney at 
law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to April 
1945.

The veteran's claim of entitlement to benefits under the 
provisions of 38 U.S.C. § 1151 was initially denied in a May 
1995 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Salt Lake City, Utah.  The 
veteran duly appealed that decision.

This matter was first before the Board in August 1997.  The 
Board remanded the case to the RO with the direction that the 
veteran be provided with a VA orthopedic examination.  After 
the completion of that development, the matter was returned 
to the Board.  In August 1998, the Board denied the veteran's 
claims.  The veteran then sought review of the Board's 
decision before the United States Court of Appeals for 
Veterans Claims (the Court).  During the pendency of the 
veteran's appeal before the Court, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
(2000) (VCAA) was enacted.  By order dated March 30, 2001, 
the Court remanded the veteran's claims for readjudication, 
based on the enactment of the VCAA.  

By decision dated December 20, 2001, the Board readjudicated 
and denied the veteran's claim for VA benefits under 38 
U.S.C.A § 1151 for aggravation of a pre-existing low back 
disability, claimed by the veteran to have been sustained 
during an August 1991 VA hospitalization.  The Board also 
denied the veteran's entitlement to service connection for a 
left knee disability, claimed as secondary to the back 
disorder.  The veteran again appealed to the Court.  In 
November 2002, representatives of the veteran and the 
Secretary of Veterans Affairs filed with the Court a Joint 
Motion to Remand and to Stay Further Proceedings (the Joint 
Motion).  On November 20, 2002, the Court issued an Order 
which granted the Joint Motion, vacated the Board's December 
2001 decision and remanded the case to the Board, directing 
that the veteran be provided with notice under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

In October 2003, the Board remanded this case to the Veterans 
Benefits Administration for further development pursuant to 
the Joint Motion.  After the requested development was 
accomplished, the Agency of Original Jurisdiction issued a 
Supplemental Statement of the case in August 2004 which 
continued to deny the veteran's claim.  The case has been 
returned to the Board for further appellate review.

Representation

On May 24, 2002 the veteran's attorney submitted 
correspondence to the Board indicating his desire to withdraw 
as the veteran's representative.  No reason was provided, and 
the veteran did not then and has not since elected other 
representation.  

Notwithstanding the May 24, 2002 letter, the attorney has 
continued to submit argument and evidence on the veteran's 
behalf, including correspondence dated October 4, 2004.  
Therefore, it appears that the above referenced attorney 
remains the veteran's representative in this matter.  


FINDINGS OF FACT

1.  Prior to August 1991, the veteran had a non service-
connected back disability, diagnosed as degenerative joint 
and disc disease of the spine.  The condition was 
characterized by reports of pain, arthritis and loss of range 
of motion.

2.  While an inpatient at a VA Medical Center in August 1991, 
the veteran slipped and fell on his back.

3.  The medical evidence of record reflects that the 
veteran's pre-existing back disorder was not aggravated 
beyond its normal course as a result of the August 1991 fall.  
After the fall the medical evidence of record indicates that 
the veteran's back disorder was characterized by reports of 
pain, arthritis and loss of range of motion.  


CONCLUSIONS OF LAW

1.  The veteran is not entitled to VA benefits based on 
disease or injury of the back, claimed as incurred as a 
result of hospitalization or medical treatment provided by 
VA.  38 U.S.C.A. § 1151 (West 1991); VAOPGCPREC 40-97.

2.  The veteran's claim of entitlement to service connection 
for a left knee disorder, claimed secondary to his claimed 
back disability, lacks legal merit. 38 C.F.R. § 3.310 (2004); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran in essence claims that he sustained aggravation 
of a pre-existing back disability in August 1991, when, while 
an inpatient at a VA Medical Center, he slipped and fell in a 
recently mopped public hallway.  He argues that as a result 
of this fall, his preexisting back disability was aggravated.  

The veteran also seeks compensation benefits for a left knee 
injury, which he alleged occurred in June 1992.  He contends 
that his back "gave out," causing him to fall and injure his 
left knee.  In essence, he is contending that VA benefits be 
granted for the knee secondary to the back.



Initial matter - the Joint Motion

The procedural history of this case has been set out in the 
Introduction above. 
This case has been subject to two remands from the Court, 
both exclusively involving the VCAA.  Most recently, the 
Court's November 2002 Order remanded the case so that notice 
as required by the VCAA could be provided.  VA's efforts to 
ensure compliance with those obligations will be discussed in 
greater detail below.  The Joint Motion made no specific 
direction other than that VA provide the veteran wit VCAA 
notice, and no other reasons were stated for the remand in 
the Court's Order.  

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. § 7104(d)(1). A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

The Board further observes, however, that this case has been 
remanded twice by the Court with no substantive comments as 
to the Board's previous decisions on the merits of the 
claims; the Court's Orders dealt exclusively with preliminary 
VCAA notice.  The Court has stated that advancing different 
arguments at successive stages of the appellate process does 
not serve the interests of the parties or the Court, and that 
such a practice hinders the decision-making process and 
raises the undesirable specter of piecemeal litigation.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will 
[not] review BVA decisions in a piecemeal fashion"];see also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court"].  The Board is 
therefore confident that if the Court had any substantive 
comments concerning the Board's handling of the merits of 
this case, such would have surfaced in the two prior Court 
Orders so that any deficiencies could be corrected.

The VCAA 

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  

Crucially, pursuant to the Joint Motion and the Board's 
subsequent remand, a letter was sent to the veteran in 
December 2003, with a copy to his attorney, which was 
specifically intended to address the requirements of the 
VCAA.  The letter explained in detail the evidence needed to 
substantiate a claim of entitlement to benefits under 
38 U.S.C.A. § 1151 as well as the evidence needed to 
substantiate the veteran's claim of entitlement to 
compensation for his left knee disability claimed as 
secondary to the low back injury which is the subject of the 
veteran's 38 U.S.C.A. § 1151 claim.  The letter notified the 
veteran that in order for VA to grant his claim he must 
provide evidence showing "that the hospitalization in 1991 
caused your low back disability.  The evidence must also show 
that your left knee condition is a secondary condition of the 
low back condition" and advised the veteran to send evidence 
of medical treatment in order to substantiate his claim.  
Moreover, the December 2003 letter by way of an attached 
Certified List enumerated the evidence already received.  
Thus, the letter not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
December 2003 VCAA letter, the veteran was informed that VA 
was "responsible for getting the following evidence:  
?	Service medical/personnel records
?	VA out-patient treatment records and examinations.  
?	Any federal government agency records that have been 
cited by you."

The letter further advised that "nothing further will be 
requested unless you indicate there is additional evidence 
you want us to obtain that has not already been considered."  
Thus, the veteran was provided through this letter with a 
comprehensive overview, specific to the development of his 
claim, of the information and evidence that VA would provide.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR 
§ 3.159(b)(1) (2004).  As quoted above, the December 2003 
letter asked the veteran to describe any additional 
information he wanted VA to obtain.  Further, the letter 
advised the veteran that "It is your responsibility to make 
sure that we receive all requested records that are not in 
the possession of a Federal department or agency".  The 
letter also advised the veteran to sign a release to give VA 
the authority to request documents from any additionally 
identified private healthcare providers.  Finally, the 
veteran was instructed that it was ultimately his 
responsibility to adequately describe to VA any evidence he 
wished for VA to obtain in support of his claim.  Thus, the 
veteran was informed of what he was specifically expected to 
provide.  

In response to this direction the veteran provided a 
statement which referred to documents that the RO has 
repeatedly tried to obtain over the course of this 
proceeding.  Apparently, the documentation referenced by the 
veteran either does not exist or is not available.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The December 2003 letter included the 
notice indicated above that the veteran must send any 
evidence that he has or can describe showing that the 1991 
hospitalization caused the veteran's low back disability and 
that the back injury in turn caused the claimed left knee 
disability.  If no further evidence existed the veteran was 
instructed to return a signed VA Form 4138 indicating that he 
did not have any further information.  The Board believes 
that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board finds that these documents properly notified the 
veteran and his attorney of the information, and medical or 
lay evidence, not previously provided to VA that was 
necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the December 2003 letter expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The Board additionally notes that the 
fact that the veteran's claim was next adjudicated by the RO 
in August 2004, prior to the expiration of the one-year 
period following the December 2003 notification of the 
veteran of the evidence necessary to substantiate his claim, 
does not render the RO's notice invalid or inadequate.  The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit the Secretary from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.  In this case, the letter sent to the 
veteran expressly notified him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  That time has now expired.  

The Board additionally observes that in response to the 
December 2003 letter no additional evidence has been 
submitted, merely a restatement of the previously received 
and considered evidence.  A letter from the veteran's 
attorney dated August 11, 2004 made reference to no 
additional evidence.  It appears that no additional evidence 
is forthcoming despite the veteran's December 2003 
notification of the need for additional evidence in support 
of his claim.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records and has reviewed the medical records, the nurses' 
statement submitted by the veteran's wife, the veteran's 
statements and other argument and evidence submitted by the 
veteran and his attorney.  Further, during the course of the 
appeal the RO has provided the veteran with VA examinations 
in April 1993 and September 1997.  The veteran and his 
attorney have further submitted a private medical opinion 
dated December 1995.  

The Board has considered whether or not an additional VA 
examination is necessary in order to resolve the issue of 
additional disability incurred by the veteran as a result of 
the August 1991 fall.  In that regard, the Board notes that 
there are already three relevant examinations of record, two 
conducted by VA and one conducted by a private physician 
retained by the veteran.  The Board further notes that the 
Court did not include any reference to the necessity of an 
additional examination as a part of its Remand Order to the 
Board.  

The veteran and his attorney have had ample opportunity to 
submit medical evidence of additional disability as a result 
of the veteran's 1991 fall at a VA Medical Center.  As noted 
above, in the August 2004 correspondence the veteran and his 
attorney have not identified any additional evidence that 
should be obtained, nor have they provided any additional 
medical evidence.  Therefore, another remand for an 
additional medical examination would not serve any useful 
purpose.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran was informed 
of his right to a hearing and provided sworn testimony in 
December 1995 conducted by a hearing officer at the RO.  The 
transcript of that hearing has been associated with the 
veteran's VA claims folder.  See 38 C.F.R. § 3.103 (2004).  
Most recently, the veteran and his attorney submitted a 
statement signed by the veteran and dated August 30, 2004.  
The statement was submitted directly to the Board without 
waiver of Agency of Original Jurisdiction consideration.  
However, the Board has carefully reviewed the statement and 
determined that the document consists solely of a restatement 
of previously considered evidence and contentions.  An 
additional remand for consideration of the letter by the 
agency of original jurisdiction would also serve no useful 
purpose.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.

Factual Background

Pre-1991

In January 1949, the veteran reported that while serving on 
active duty in October 1944, he "wrenched" his back while 
climbing a telephone pole. In February 1949, service 
connection was denied for a back disorder due to the absence 
evidence of a back disability in service.  The veteran did 
not appeal.  

In 1962 the veteran filed a claim of entitlement to permanent 
and total disability due, in part, to his back disability.  
During a June 1962 VA examination, the veteran reported that 
in 1948 he underwent a back fusion by Holy Cross Hospital.  
In relevant part, he was diagnosed to have the residuals of a 
fusion of the lumbosacral spine.

By letter received in June 1973, in support of his 
application for non-service-connected pension benefits, the 
veteran asserted that he was unable to work due to the 
severity of several claimed disabilities, including a back 
disability.  In that regard, the veteran reported that he had 
been hospitalized at Holy Cross Hospital for a back condition 
in 1949, 1958, 1960, 1964, and 1968.  He further reported 
that he was "confined to home, in traction" in periodically 
between 1969 and 1973.  The veteran went onto state that he 
had a "disinagration [sic] of the spine", arthritis, 
damaged discs and a "curvature".  

In January 1974, the veteran underwent a VA orthopedic 
examination.  The veteran informed examiners that his spine 
was "disintegrating", and that he had damaged discs and 
severe back pain that at times required traction.  See VA 
Form 21-2545, dated January 2, 1974.  He reported that since 
his 1948 laminectomy, he had been periodically hospitalized, 
but that he had worked continuously until 1972. 
Upon clinical examination, a 5-inch well-healed surgical 
incision was noted in the midline of the lumbar spine.  There 
was marked spasm of the lumbar paravertebral muscle.  Forward 
bending was up to 10 degrees and backward extension was to 10 
degrees.  Rotation and bending to both sides were to 10 
degrees.  Radiographic examination of the veteran's lumbar 
spine revealed moderate degenerative changes of the vertebrae 
and narrowing of the lumbosacral interspace.  The diagnostic 
impression was post-operative residuals of a laminectomy.  

In November 1986, the veteran submitted documentation 
indicating that he was receiving back treatment to include 
use of a Tens Unit and a back brace.  In December 1988 the 
veteran again submitted documentation indicating that he was 
seeking reimbursement for costs associated with a back 
condition, specifically two lumbar belts.  

In January 1990, the veteran filed a request to reopen his 
claim of entitlement to service connection for his back 
condition which was previously denied by the RO in February 
1949.  As indicated above the veteran had previously filed 
claims in 1962 and 1974 for nonservice-connected disability 
pensions alleging cardiovascular, hearing, psychiatric and 
back disabilities had rendered him disabled.  

In connection with the January 1990 request to reopen the 
claim of entitlement to service connection for a back 
disorder, the veteran reiterated that while enrolled in a 
service school in October 1944, he "wrenched his back" while 
climbing a telephone pole.  He stated that he sought medical 
assistance but was eventually disqualified for overseas 
deployment.  Another January 1990 statement included the 
veteran's contention that his back has "continually worsened 
since service".  The veteran specifically noted that since 
the January 1974 prior VA examination that his back 
disability has "gotten considerably worse" and his back had 
worsened since that time.  The veteran further alleged that 
he had been "led to believe" that seeking total nonservice-
connected disability instead of service-connected disability 
would be better for him.  The veteran did not indicate the 
source of that information.  

The veteran submitted an extract from the Holy Cross 
Hospital, reflecting that in September 1948, he was diagnosed 
to have a "herniated intervertebral disc".  By rating 
decision dated in February 1990, reopening of the veteran's 
claim of service connection for a back disorder was denied, 
and he appealed.

A February 1990 VA medical treatment note reflects that the 
veteran then reported intermittent problems with his left 
lower back and pain radiating into his left leg.  In April 
1990, the veteran underwent VA treatment for left knee pain, 
which he reported he had had for ten years.  The veteran 
stated that his left knee pain had worsened in the previous 
two weeks.  The diagnosis was degenerative joint disease of 
the left knee.

During the course of the veteran's 1990 appeal of his request 
to reopen his service connection claim for his back 
disability, the veteran was advised that his treatment 
records for his back condition at Holy Cross Hospital had 
been destroyed and were no longer available.  

The veteran testified at a May 1990 personal hearing 
conducted at the RO in connection with his request to reopen 
his previously-denied claim of entitlement to service 
connection for a back disability.  In substance, he 
reiterated his prior account of having fallen injured his 
back while climbing a telephone pole while on active duty.  
He reported that the back pain had become more severe with 
the passage of time.  He reported that he had been treated 
for the back pain since 1946.    In 1948, he again injured 
his back, which caused the 1948 back operation.

A VA orthopedic clinic note of June 1990 is of record.  It 
reflects that the veteran was referred for consultation with 
diagnoses of degenerative disease of the spine and both 
knees.  The veteran reported that his back was "a constant 
source of pain, but [was] aggravated by any lifting, bending, 
[and] twisting activities."  It was noted that the veteran's 
left knee was then bothering him to a greater degree than his 
right. Radiographic examination of the veteran's lumbar spine 
revealed "a degenerative appearance from the sacrum all the 
way to the L-1 with evidence of an old fusion around L-4 
[and] L-5 posteriorly, marked osteophyte formation [,] loss 
of disc height and a lot of findings consistent with moderate 
to severe degenerative disease."

A July 1990 VA nurse's intake note reflects that the veteran 
reported that his back pain was severe enough to have caused 
vomiting.

In August 1990, the VA hearing officer's decision denied the 
veteran's request to reopen his claim of entitlement to 
service connection for his back condition.  The RO noted that 
the veteran had failed to present new and material evidence 
showing an in-service incurrence of illness or injury or 
competent medical evidence between any event in service and 
the veteran's current back condition.  The veteran did not 
appeal and the decision became final.  The August 1990 RO 
hearing officer's decision is the last final denial of the 
veteran's request to reopen his claim of entitlement to 
service connection for a back disability.  



The August 1991 slip and fall

From August 6 through 13, 1991, the veteran was hospitalized 
at the VAMC for extraction of a tooth and for cardiac 
pacemaker replacement.  On August 8, the veteran slipped and 
fell on a recently mopped floor while en route to a bathroom.  
A contemporaneously dated medical report reflects that the 
veteran slipped and hit his left hip and lumbosacral area.  
It was noted that he had a history of an old injury in his 
lower back.  The veteran denied radiating leg pain.  Clinical 
examination revealed no swelling, no ecchymosis, but 
tenderness of the sacroiliac joints was noted. There was no 
pelvic tenderness.  The veteran displayed good range of 
motion of the legs, bilaterally.  A medical treatment note 
dated August 12, 1991, reflects that although the veteran was 
"feeling fine," he complained of low back pain.  

A "patient incident report" dated September 3, 1991, reflects 
that upon investigation, it was found that on the date of the 
veteran's fall, cautionary floor signs were posted in the 
general area of where floor cleaning was being performed.  
However, housekeeping personnel were mopping outside of the 
area covered by the signs, where the veteran fell.

A September 23, 1991 VA physical therapy evaluation reflects 
that the veteran reported that his back pain increased the 
day following his fall.  He reported that quick movements, 
and rising from a chair and bed caused increased pain in his 
back.  The veteran's range of motion was slight with pain.  
There was tenderness over the trochanteric bursa and 
paraspinal tightness.

The Board notes that while the veteran reported for a 
scheduled "back school" rehabilitative program on October 3, 
1991, he apparently left without beginning his class.  On 
October 17, 1991, the veteran canceled his follow-up 
appointment.

Post 1991 evidence

In May 1992, the veteran was treated for a twisted left 
ankle.  He reported that he had slipped on wet grass, and his 
left knee "gave out."  He also reported a history of his left 
knee "giving out" since having a fall nine months previously.

A July 1992 VA medical record reflects that the veteran, then 
described as a "new patient," was noted to be "very 
functional until May."  The examiner reported that the 
veteran then fell onto his left knee with a significant 
twisting injury.  
She reported that although the veteran was then "only able to 
ambulate with a cane," prior to that time "he was able to 
ambulate several miles without discomfort."  Left knee 
arthroscopy was undertaken.

In August 1992, the veteran reported to a VA Low Back Clinic, 
apparently for routine care, and reported that he had back 
pain secondary to falling on his left knee.  It was noted 
that the veteran had "disc symptoms" at L5 since 1948. 

In October 1992, the veteran filed a claim under 38 U.S.C. § 
1151 for a back injury and left knee injury. 

The report of an April 1993 VA orthopedic examination 
reflects that the veteran reported pain in his back which 
usually occurred along with morning stiffness and it became 
intermittently quite severe.  The veteran also reported some 
limitation of activity due to knee pain, but reported that he 
could still walk "one or two blocks."  Upon clinical 
examination, the veteran displayed a decreased knee jerk 
reflex, which was opined to be on the basis of the previous 
herniated nucleus pulposus.  The lumbar spine motion was 
markedly diminished, and tenderness in the paravertebral 
musculature throughout the entire lumbar spine with loss of 
the normal lumbar curve was noted.  The diagnoses were 
internal derangement of the left knee, with marked 
degenerative arthritis, particularly in the medial 
compartment with slight limitation of motion; and status post 
lumbar fusion with facet arthritis at the L5- S1 level and 
degenerative disk disease without radiculopathy with 
moderate-to-severe symptoms with any activity and 
particularly in the morning.  The examination report included 
no opinion about the development of additional disability to 
the veteran's back or a secondary development of the 
veteran's left knee disability.  

In December 1993, the veteran was treated at a VA "Low Back 
Clinic."  It was noted that he was then 75 years old.  His 
back pain was "fairly well-controlled" with medication.  He 
was then continuing to perform back and abdominal exercises 
and was walking about one mile per day.

A December 1995 report of physical evaluation by Evergreen 
Medical, Inc., of Murray, Utah reflects that the veteran then 
complained of back pain with bilateral leg radiation.  The 
veteran reported that he had a history of back pain which 
dated to "1991".  The physician noted the veteran's history 
of 1948 spinal surgery.    
The diagnostic assessment was, inter alia, low back pain with 
radiographic and clinical evidence of spinal stenosis.  The 
examining physician did not offer an opinion as to whether or 
not the veteran's impairment, or a portion of the veteran's 
impairment, was due to the effects of the August 1991 fall.  

At a December 1995 personal hearing before a hearing officer 
at the RO, the veteran stated that he had back problems prior 
to his August 1991 fall, which reportedly dated back to his 
military service.  He stated that he had undergone a back 
fusion in 1948.  The veteran stated that prior to his August 
1991 fall, he had no "noticeable events" in connection with 
his back pain. (hearing transcript, page 3).

As to his left knee, the veteran stated that in May 1992, he 
stepped on a small pebble and he "went down."  The veteran 
claimed that prior to the fall in May 1992, he "never had any 
complaint all [his] life" about his knees. (hearing 
transcript, page 5).

Treatment records from the VAMC in Tucson have been added to 
the veteran's claims file.  The records detail treatment for 
the period between June 1995 and March 2001.  The records 
document the veteran's ongoing treatment for a variety of 
conditions, including low back and left knee conditions.  The 
records do not include any opinion concerning whether or not 
the veteran's low back condition was aggravated by his August 
1991 fall at a VAMC or a relationship between the veteran's 
left knee disability and the August 1991 or any subsequent 
fall.  

Pursuant to the Board's August 1997 remand directives, the 
veteran underwent a VA orthopedic examination in September 
1997 conducted by D.F., M.D., who noted that through the 
Board's remand, he had been requested to conduct inquiry into 
a lower back and left knee disability.  

The examining physician noted that the veteran's claims 
folder indicated that he had a "long history of lower back 
problems dating back to a fusion in 1948 that he had for a 
herniated disk."  He further observed that the veteran had 
lower back trouble for years following that procedure, and 
that the veteran reported that his back symptoms had 
significantly worsened following the fall at a VA hospital.  
As to the occurrence of the fall, the physician observed that 
it was "well documented" in the veteran's records.  However, 
Dr. D.F. further observed that the veteran "clearly had 
symptoms prior to that fall," and cited a June 1990 medical 
report indicating that the veteran had complaints related to 
his lower back and to both knees.

After review of the veteran's current symptoms, as well as 
his claims and medical treatment files, the veteran was 
diagnosed to have: (1) advanced degenerative arthritis of the 
lumbar spine with continuing sciatic pain at L4, L5, and S1 
nerve root irritation, and (2) status post left total knee 
arthroplasty, [with] good knee function and limited symptoms.

The examiner noted that the veteran had:

". . . documented symptoms and radiographic evidence of 
degenerative joint disease prior to his reported fall in 
1991.  It is possible that the fall would aggravate his 
symptoms.  However, with the advanced radiographic 
demonstration of the degenerative spine, it is likely that 
symptoms would have reached this point if the fall had not 
occurred in the hospital.  His left knee symptoms certainly 
could be aggravated by that going out and causing him to 
fall.  However, again, he did have documented symptoms and 
radiographic evidence of arthritis prior to his fall.  This 
is typically an ongoing process of degeneration and cartilage 
loss and therefore, this is also likely that his left knee 
problems eventually reached the point necessitating 
replacement, even if the fall had not occurred."

In a statement submitted by the veteran in August 1998, the 
veteran alleged that his September 1997 VA examination was 
compromised by the presence of the administrator of the VAMC.  

In November 2002, the veteran's wife, S.B. stated that prior 
to the beginning of the veteran's September 1997 VA 
examination a man introduced himself to S.B. and the veteran 
as a "VA attorney", spoke to the examining physician and 
then excused himself from the examination.  S.B. did not 
indicate that the attorney gave his name.  S.B. further 
indicated that the examination consisted largely of 
instruction regarding acupuncture therapy.  S.B. asserts that 
this therapy was discontinued as her provision of it to the 
veteran constituted a threat to her certification as a 
nurse's aide.  

1. Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for a low back disability, 
based on additional disability due to hospitalization at a 
Department of Veterans Affairs (VA) facility in August 1991.

Pertinent law and regulations

The statutory criteria applicable to claims for benefits 
under the provisions of 38 U.S.C. § 1151 underwent a 
significant revision, effective October 1, 1997.  Amendments 
to 38 U.S.C. § 1151 made by Public Law 104-204 now require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  

However, those amendments apply only to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  Because the veteran filed his § 1151 claim prior to 
October 1, 1997, the less rigorous version of the law in 
effect prior to that date, described immediately below, is 
applicable.

In pertinent part, the applicable version of 38 U.S.C.A. § 
1151 provides that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA. T he Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

Analysis

As an initial matter, the veteran does not contend that that 
he has additional back disability due to VA medical 
examination or medical treatment.  Rather, he contends that 
such disability is the result of a fall he experienced at a 
VA medical facility in August 1991. 

It is now established that benefits under 38 U.S.C. § 1151 
may be awarded based on accidents or other incidents of 
hospitalization unrelated to medical examination or 
treatment. See VAOGCPREC 7-97 (January 29, 1997).  Cf. 
Sweitzer v. Brown, 5 Vet. App. 503 (1993), which had in 
essence held to the contrary.  This subject was addressed by 
the Board in its August 1997 remand and in its December 2001 
decision.  The Board will not belabor the point.  

The veteran has not contended, and the evidence does not 
suggest, that he initially incurred a back disability as a 
result of the August 1991 fall at the VA medical center.  It 
is abundantly clear that the veteran's back disability 
predated the 1991 fall at the VAMC by decades.  Indeed, his 
back required surgery as early as 1948 and the record is 
replete with medical evidence of significant back problems 
thereafter.  Beginning in 1949 the veteran sought 
compensation for his back disability on a number of 
occasions.  Specifically, the veteran filed a claim of 
entitlement to service-connection for a back disability in 
1949, an unsuccessful claim of entitlement to nonservice 
connected permanent and total disability, due in part to his 
back disability in 1962, a successful claim of entitlement to 
nonservice connected permanent and total disability, due in 
part to his back disability, in 1974 and, finally, in January 
1990, a request to reopen his previously denied claim of 
entitlement to service connection of the back disability.  As 
indicated above, the veteran's request to reopen his claim of 
entitlement to service connection for back disability was 
denied by a decision of the RO hearing officer in August 
1990.  The veteran did not appeal.  

Therefore, as the above history indicates longstanding back 
complaints, the question for resolution is whether the fall 
aggravated the veteran's pre-existing back disorder.  That 
is, within the context of 38 U.S.C. § 1151, whether there is 
"additional disability" due to VA hospitalization.
  
Resolution of this issue requires competent medical evidence, 
which can be provided neither by the Board or by the veteran 
himself.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions] and 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). [a lay 
person without medical training is not competent to comment 
on medical matters]

The only competent medical evidence on the subject of 
additional disability comes from the 1997 examining 
physician.  That report is quoted above and will be discussed 
at greater length below.  In substance, the examiner did not 
believe that the 1991 fall at the VAMC caused any change in 
the veteran's long-standing, severe low back disability.  
There is no competent medical evidence to the contrary.
Moreover, the examiner's opinion appears to be congruent with 
the medical records over the decades, which reflect that the 
veteran had a long-standing, severe back disability for which 
he sought medical treatment on numerous occasions before 
1991.  Such evidence, which has been reported in detail in 
the factual background section above, encompasses several 
decades before the 1991 fall, with back surgery dating to 
1948.  Moreover, there appears to be no competent medical 
evidence which indicates any dramatic change in the back 
disability after the August 1991 fall.

In essence, the only evidence which is in favor of the 
veteran's claim emanates from the veteran himself.  The 
veteran is not competent to opine on medical matters.  See 
Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

The veteran is competent to report his own symptomatology.  
See 38 C.F.R. § 3.159 (2) [competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience].  However, credibility is 
not the same as competency.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the claimant.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  See 
also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
[in evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole].  

In this case, the Board is confronted with a distinct 
disconnect between the veteran's contemporaneous pre-1991 
descriptions of his back problems [some made in connection 
with his failed claims for service connection] versus his 
recollections of the same back problems which he later made 
in connection with the present § 1151 claim. 

As an example, during his December 1995 hearing testimony in 
connection with the § 1151 claim, the veteran minimized his 
back problems before August 1991 and ascribed great 
significance to the fall at the VA hospital as a factor in 
the development of his current back pathology.  Specifically, 
when asked to provide a description of his back symptoms 
prior to the August 1991 fall, and in particular after the 
1948 spinal fusion, the veteran provided sworn testimony that 
his symptoms were "once in awhile a little pain, but really 
not that much of a problem after the fusion."  When 
specifically asked to describe when, after 1948 the veteran 
first began experiencing problems with his back he testified:

"Problems per se are after the fall.  Prior to the fall 
I don't think that I had any noticeable events with it. 
In other words, I didn't have anything that caused me to 
go to a doctor or take medications or anything and 
immediately after the fall the pain began and the 
limitation of use..."  [1995 hearing transcript, page 3-
4]

In contrast, during the 1990 hearing on the service 
connection claim the veteran testified that the 1948 spinal 
fusion had been conducted after several days' hospitalization 
due to constant pain.  See the 1990 hearing transcript, page 
6.  The veteran further testified that after the spinal 
fusion he experienced episodes which he described as:

"...severe pain.  Lasting sometimes for short periods and 
at other times for days...occasional pain would occur 
result from the operation."  [1990 hearing transcript, 
page 3].

The Board notes that the veteran's 1990 sworn testimony of 
low back pain during service, after service and after the 
1948 surgery is in startling contrast to his 1995 sworn 
testimony which minimized such symptoms.  Moreover, the 
veteran's 1995 sworn testimony stating that his back prior to 
his fall his back condition was not productive of pain or 
limitation of use and did not require treatment is directly 
counter to the veteran's 1990 sworn testimony, as well as 
statements made before 1991 in support of his claims for VA 
benefits predicated in whole or in part on a back disability.  
As just one example, in January 1974 veteran informed VA 
examiners that his spine was "disintegrating", and that he 
had damaged discs and severe back pain that at times required 
traction.  The factual background section above contains 
numerous similar pre-1991 statements from the veteran 
attesting to the extreme severity of the back disability.   
 
Additionally, the Board notes that the veteran's claims file 
is replete with pre-1991 requests from the veteran for 
reimbursement by VA of back treatment medical expenses.  
Specifically, as listed in the factual background section the 
veteran submitted claims for reimbursement of back treatment 
expenses in November 1986 and December 1988.  These 
reimbursement requests are in direct contrast to his December 
1995 sworn testimony disavowing the need for medical 
attention for his back prior to August 1991.  

Indeed, the medical evidence dated most closely prior to 
August 1991 reflects that in June 1990 the veteran was 
complaining that his back was a "constant source of pain," 
aggravated by any lifting, bending, and twisting.  X-rays had 
already revealed an already ongoing process "consistent with 
moderate to severe degenerative disease" of the entirety of 
the veteran's spine.  Indeed, by July 1990, the veteran 
reported that his back pain was severe enough to have caused 
vomiting.  

With respect to the veteran's contentions that the fall 
required a change in treatment regimen to include the use of 
a TENS unit and a back brace, the Board notes that this too 
is not supported by the veteran's previously submitted 
evidence.  As early as November 1986, nearly five years 
before the veteran's fall at the VAMC, the veteran reported 
the need for a TENS unit and in January 1974 the veteran 
reported use of a back brace.  

In these respects, the veteran's December 1995 report of a 
change in the severity of symptoms associated with his back 
disability after the August 1991 is belied by the above 
referenced medical evidence of record, which indicates a 
severe back problem before August 1991 with little if any 
change after the August 1991 fall, as well as the veteran's 
own contentions,  including his own report of having been 
hospitalized for a back disorder in 1949, 1958, 1960, and 
1968, and having been placed in traction in 1969.  

To the extent that the Board must chose between the veteran's 
pre-August 1991 and post-August 1991 statements, which are 
clearly in direct opposition to each other, ordinarily the 
Board would determine, among other things, which statement is 
less motivated by self interest.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony]; cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).  In this case, arguably both sets of 
statements are motivated by self interest: it was at least 
subjectively to the veteran's advantage to focus on the 
severity of his back symptoms, particularly in the period 
shortly after service, in connection with his service 
connection claim before 1991; and it was definitely to his 
advantage to minimize the same pre-1991 symptoms in order to 
establish additional symptomatology required under § 1151.  

Clearly, the medical evidence of record supports the 
veteran's assertions before August 1991 that he had 
significant back problems prior to his August 1991 fall.  The 
Board places greater weight on these medical records, and on 
the veteran's pre-1991 statements, than it does on his 
veteran's recent self-serving and unsupported testimony 
proffered in conjunction with the current § 1151 claim.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].  

Examining the medical evidence of record which was generated 
subsequent to the veteran's August 1991 fall, the Board notes 
that the veteran complained of periodic low back pain up to 
October 1991.  In August 1992, the veteran reported that with 
the ingestion of Tylenol, his back was not then hurting.  The 
next pertinent medical evidence is dated April 1993, when the 
veteran again complained of back pain.

Thus, notwithstanding the veteran's more recent assertions 
pertaining to aggravation, there is no clinical evidence 
which appears to suggest that the veteran's preexisting back 
disorder was aggravated by the August 1991 fall. Although the 
Board is obligated to review and discuss such clinical 
evidence, it is beyond its competence to draw medical 
conclusions therefrom.  See Colvin, supra. The Board 
recognized this in its August 1997 remand, which requested a 
medical opinion concerning this matter.  In September 1997, a 
VA medical examiner found that although it was possible that 
the veteran's fall could have aggravated his preexisting back 
disorder, it was "likely that [the veteran's] symptoms would 
have reached their present" state had the fall not occurred.

The veteran, while providing the Board with reiterations of 
previously received statements, has not submitted new 
arguments, contentions or evidence to the Board.  The Board 
has therefore reviewed the veteran's pleadings to the Court.  
Boiled down to its essence, evidently recognizing that the 
unrefuted September 1997 medical opinion is fatal to his 
claim, the veteran and his counsel seek to discredit that 
examination with lay assertions without submitting competent 
medical evidence to the contrary.

The Board is of course aware of its obligation to provide 
adequate reasons and bases for its decision.  See Gilbert, 1 
Vet. App. at 57.  That duty includes articulating reasons 
with respect to the adequacy or inadequacy of examination 
reports and opinions.  See Stone v Gober, 14 Vet. App. 116, 
120 (2000).

That the 1997 examiner had the veteran's VA claims folder and 
associated medical records as well as a copy of the Board's 
August 1997 remand cannot be doubted. The examiner noted that 
the veteran had a "long history" of back problems, including 
a 1948 back fusion followed by many years of back pain. The 
report also included an account of the veteran's current 
symptoms and their reported severity.

The examiner also noted the conduct of various testing, in 
the context of a report of clinical examination, including 
strength, range of motion, sensation, and reflex studies. 
Also reported to have been reviewed were radiographic 
studies, revealing "advanced degenerative changes" from T11 
"all the way down to the sacrum with significant loss of disk 
space at all levels," and a right convex scoliosis at 15 
degrees, "with advanced degenerative changes at each level," 
and osteophyte production at L3, L4, L4-5 and L5-S1.

Given this clear evidence of record, the Board cannot 
conclude that the examination was in any manner flawed by a 
lack of complete and relevant data afforded to the physician. 
The examination instead appears to have been undertaken with 
a comprehensive view of the veteran's medical history as it 
pertained to the disorder in question, as well as with 
specific scrutiny upon the critical issue.  See Floyd v. 
Brown, 9 Vet. App. 88, 93 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995).

In his briefs before the Court, the veteran has challenged 
the September 1997 VA examination on several asserted 
grounds. First, he argued that the report did not indicate 
anything other than a "cursory record review."  See 
Appellant's May 1999 brief, page 9.  It is unclear what the 
basis is for that assertion, and the veteran and counsel have 
not elaborated on this.  As is noted above, the examiner 
plainly had the Board's August 1997 remand before him, as 
well as the veteran's claims folder and associated medical 
records. There is no evidence in the report or otherwise to 
suggest that the data underlying the physician's ultimate 
opinion did not account for relevant medical information, or 
was flawed by inaccurate record interpretation.

The veteran also argued before the Court that the examiner 
expressed "no opinion whatsoever" relative to his claim of 
aggravation of the lower back disability, instead only 
discussing the claimed left knee injury.  The veteran argues 
that this claimed failure amounts to a violation of the 
Court's ruling in Stegall v. West, 
11 Vet. App. 268, 271 (1998).  However, the veteran's 
contention is belied by the context of the report, as well as 
a plain reading of its text.  The examiner was aware that he 
was to respond to an inquiry as to the veteran's "lower back 
and left knee disability", as seen in his account of the 
veteran's reported history of both disorders, and the report 
of physical examination conducted as to both the back and the 
knee with resulting diagnoses.

The veteran's interpretation that the medical report 
expresses no opinion as to the veteran's back disorder is 
strained at best.  The plain language of the report indicates 
that the examiner was addressing both of the claimed 
disorders, as evidenced by the italicized language below 
indicating that the veteran had:

". . . documented symptoms and radiographic evidence of 
degenerative joint disease prior to his reported fall in 
1991.  It is possible that the fall would aggravate his 
symptoms.  However, with the advanced radiographic 
demonstration of the degenerative spine, it is likely that 
symptoms would have reached this point if the fall had not 
occurred in the hospital.  His left knee symptoms certainly 
could be aggravated by that going out and causing him to 
fall.  However, again, he did have documented symptoms and 
radiographic evidence of arthritis prior to his fall.  This 
is typically an ongoing process of degeneration and cartilage 
loss and therefore, this is also likely that his left knee 
problems eventually reached the point necessitating 
replacement, even if the fall had not occurred."

Plainly, the examiner was addressing the veteran's back 
disability up to that point at which he begins "[h]is left 
knee symptoms." Indeed, the examiner signals that he was 
sequentially addressing the back disorder and then the left 
knee disorder, with the use of later language indicating 
"[h]owever, again" followed by a discussion of the knee. 
Finally, that the examiner was first addressing the veteran's 
back disorder is evidenced by his use of "this is also 
likely" conjoining its use with the prior observations as to 
the veteran's back. Thus, it is clear from the examination 
report that the examining physician separately addressed the 
two matters posed to him, aggravation of the back disability 
and aggravation of the knee disability.

The veteran also attacks the September 1997 VA examination by 
claiming that its conduct was somehow influenced by the 
presence of an unnamed "VA lawyer."  
The veteran asserts this attorney's presence was predicated 
on the alleged filing of a Federal Tort Claims Act (FTCA) 
lawsuit against VA.  See 28 U.S.C.A. §§ 1346(b) and 2671 et 
seq. (West 2002).  

With respect to the mysterious VA lawyer, there is no 
evidence, aside from statements made by the veteran and the 
veteran's wife, to suggest that the September 1997 VA 
examination was in fact conducted with a VA attorney in close 
proximity.  The examination report in question does not 
mention the presence of a VA attorney or any other observer, 
and there is no other reference to this alleged presence in 
the record.  Such presence would indeed be a remarkable 
event.  Indeed, the veteran himself acknowledged as much, in 
a letter to the RO in March 1998:  "I have talked to other 
veterans, I can find no other case where this occurred."
  
As noted above, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden, supra.  Significantly, the Board notes that the 
veteran's statements have changed over time.  In an August 
1998 statement the veteran complained of the presence of an 
"administrator"; later, however, he asserted that a VA 
attorney, not an administrator, had been present.  This 
change in statements calls into question the veteran's 
credibility, if indeed he has any credibility remaining in 
light of his manifestly untrue 1995 hearing testimony.
Cf. United States v. Phillips, 522 F.2d 388, 391 (8th Cir. 
1975) [if a finder of fact believes that a witness testified 
falsely as to any material issue in a case, it may reject the 
whole or any part of the testimony of such witness.]

There is also the matter of why a VA attorney or other 
observer would be present or even have an interest in the 
September 1997 VA examination, since the federal tort claim 
was untimely filed and the veteran knew it by September 1997.  

The veteran acknowledges that he did not pursue a FTCA claim 
until after he received a May 1995 RO rating decision which 
advised him that the remedy for compensation for a fall in 
the absence of the creation of an additional disability is 
through the FTCA.  The veteran's attorney has asserted that 
the claim was filed in October 1995, or over four years after 
the veteran's fall.  See Appellant's October 2002 Brief, 
page, 2.  The Board notes that 28  U.S.C.A. §  2401(b) 
provides that in order to be timely, a claim must be filed 
within two years from the date of the alleged event (or in 
this case by August 1993).  The veteran's claim under FTCA 
was therefore time barred, and there is no indication that it 
ever moved forward.  See a May 6, 2003 letter from the 
veteran's attorney.  

Moreover, the veteran himself has acknowledged that his FTCA 
claim was time barred.  Indeed, in a letter received by VA on 
September 2, 1997, before the September 13, 1997 examination, 
the veteran's spouse stated, "the tort claim is invalid".  

In short, because any potential FTCA litigation brought by 
the veteran against VA had fallen of its own weight long 
before the September 1997 examination, the  presence of a 
government attorney at the examination would have served no 
logical purpose.  

The veteran has not suggested that the presence of the 
mysterious lawyer was due to his pending claim under § 1151, 
and the presence of a government attorney at a VA examination 
would be contrary to the spirit, if not the letter, of the 
law.  The statutes and regulations pertaining to veterans' 
benefits have created a "nonadversarial, ex parte, 
paternalistic system for adjudicating veterans' claims."  See 
Collaro v. West, 136 F.3d 1304, 1309-10 (Fed. Cir. 1998).  

The Board further notes that the veteran's assertions about 
the presence of the "VA Attorney" have been vague in the 
extreme.  As indicated above, initially the veteran 
complained of the interference of a "VA Administrator".  
Later he asserted that a VA attorney had been present.  At no 
time has the veteran provided a name for this individual.  

In short, the Board places no weight of probative value on 
the veteran's vague, unsubstantiated, apparently self-
serving, and completely implausible account of a VA attorney 
being present at the September 1997 examination.  Similarly, 
the spouse's November 2002 statement which reports the 
presence of a lawyer to represent VA's interests is 
implausible.  These statements must be viewed with respect to 
the self-interest of these parties.  See Cartright, supra.  

To the extent that the veteran has argued that the Board must 
review and obtain documents relating to the purported 
interference in the September 1997 VA examination by a VA 
attorney, as explained immediately above it is the Board's 
conclusion that no such incident took place.  If no such 
incident took place, there  is no documentation to review.  
The Court has held that VA's statutory duty to assist is not 
a license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim.  See Counts v. Brown, 6 Vet. App. 473, 478-9 
(1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

The Board observes in passing that even if one accepts for 
the sake of argument that a VA attorney was present during 
the examination, there has been presented no evidence that 
the examination report was somehow tainted thereby.  As noted 
above, the examination report's findings are congruent with 
other medical evidence of record, and the examiner's 
conclusion (that the veteran's back disorder would have been 
the same even without the accident in the VA facility) 
appears to have been based on his medical judgment and not on 
any outside influence. As was requested by the Board in its 
remand, the veteran was accorded a comprehensive review by a 
competent medical examiner whose report was based upon 
accurate history and clinical data.  This is exactly what 
transpired.  Cf. Stegall, supra.

In sum, there is nothing in the September 1997 VA examination 
to suggest that it was not based upon an informed review of 
the record, or that it failed to respond to the Board's 
August 1997 remand.  As was noted earlier, the veteran has 
been afforded numerous opportunities to provide medical 
evidence which supports his claim.  He has failed to do so.  
The only competent medical evidence of record addressing the 
central issue here, the development of additional disability 
as a result of the August 1991 fall, remains the September 
1997 VA examination, which is against his claim.  

The Board finds the September 1997 orthopedic examiner's 
opinion of great evidentiary weight as to the issue of 
whether there has been sustained any additional disability 
beyond the natural progression of the veteran's preexisting 
back disorder. Moreover, this medical opinion appears to be 
consistent with the other medical evidence of record 
including the April 1993 VA examination and the December 1995 
private medical evaluation, all of which do not appear to 
show an increase in back pathology immediately following the 
August 1991 fall or for period of time thereafter.  

The veteran has pointed to nothing other than his own 
statements to the contrary.  In that regard the Board has 
considered the December 1995 private medical report submitted 
by the veteran.  However, this report documents only the 
existence of a back disability and it does not contain any 
information concerning the cause of the disability or 
indicating that the veteran's condition worsened after the 
August 1991 fall.  

The Board notes the veteran's specific contention that the 
December 1995 medical examiner report supports the granting 
of the veteran's claim.  The veteran further contends that 
the examining physician concluded that the veteran has a 
disabling back disability for which a percentage was 
assigned.  In that regard, the veteran has made a related 
contention that the physician's finding of back disability is 
indicative that additional disability was incurred in the 
August 1991 fall and, therefore, the claim should be granted.  
A review of the December 1995 private medical examination by 
an examiner of the veteran's choosing does include the 
conclusion that the veteran's back condition is "14%" 
disabling.  As discussed in great detail in this decision, 
the fact that veteran has a back disability is not in 
dispute.  However, the December 1995 examination does not 
discuss or offer analysis as to relationship, if any, between 
the veteran's back disability and the August 1991 fall.  
Additionally, the December 1995 examination report does not 
point to any new or increased symptomatology associated with 
the back disability after the August 1991 fall.  As such, the 
private medical examination is a statement of the level of 
the disability, not competent medical evidence of the source 
or the increase of that disability due to the August 1991 
fall.  

The Board has also considered the veteran's contention that 
an August 1991 nursing note documenting the veteran's report 
of hitting his back in August 1991 and subsequent pain 
indicates additional disability due to the fall and therefore 
the claim must be granted.  The Board is aware of this note 
and has considered it.  It is undisputed that the veteran 
fell and hit his back in August 1991.  However, the August 
1991 statement from the VAMC staff does not show additional 
current disability due to the fall; it merely serves as a 
report of the injury.  The current effect, if any, of that 
injury is the issue on appeal.  As explained above, the 
competent medical evidence, including post-1991 medical 
reports and in particular the September 1997 VA medical 
opinion, does not demonstrate additional disability arising 
from the fall in August 1991.   

In sum, the Board has addressed the contentions raised before 
the Court by the veteran and has found them to be 
unpersuasive.

It is the Board's obligation to review and discuss the 
relevant evidence of record.  See Gilbert, supra.  In this 
matter, the documents cited by the veteran as crucial, 
specifically the August 1991 nurse's report and the December 
1995 private medical report indicating a back disability, 
indeed the whole of the veteran's three-volume claims folder 
including VA medical records, have been reviewed by the 
Board.  
See 38 U.S.C.A. § 7104(a).  Examination of the caselaw of the 
appellate courts does not reveal that they have mandated that 
the Board discuss each individual item contained in a 
veteran's claims folder.  See the dissenting opinion in 
Thompson v. Gober, 14 Vet. App. 187, 189 (2000) ["this Court 
has never held that the Board is required to discuss each and 
every document in the record"].  Indeed, precedential 
decision is to the contrary.  See Gonzales v. West, 218 F.3d 
1378, 1381 (Fed. Cir. 2000) ["the regulation requires no 
specific reference in the [Board] decision to every piece of 
evidence . . . reviewed."].  

In conclusion, for the reasons and bases expressed in detail 
above, the Board finds that the medical evidence as a whole, 
and the report of the September 1997 VA medical examination 
in particular, leads to the conclusion that the veteran's 
long-standing, severe low back disability was not increased 
due to the August 1991 fall at the VAMC.  This medical 
evidence far outweighs the veteran's unsupported contentions 
to the contrary.  A preponderance of the evidence is against 
the veteran's claim.  His appeal is therefore denied.


2. Entitlement to service connection for a left knee 
disability, claimed as secondary to the back disability.

Pertinent laws and regulations

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2004); see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  The Board observes in 
passing that since under 38 U.S.C.A. § 1151 disability is 
awarded "in the same manner as if such disability . . . were 
service connected", benefits under 38 C.F.R. § 3.310 may 
awarded based if a claimed disability is secondary to a 
disability for which compensation has been awarded under § 
1151.

Analysis

As discussed above, service connection may be granted on a 
secondary basis if a claimed disability is found to be 
proximately due to or is the result of a service-connected 
disability, to include a disability for which VA benefits 
have been granted under the provisions of 38 U.S.C. § 1151.   

The veteran's claim of entitlement to service connection for 
a left knee disorder is premised upon the prospect of his 
having secured compensation under 38 U.S.C.A. § 1151 for his 
low back disorder.  The veteran's claim of entitlement to VA 
benefits for his back disability under 38 U.S.C.A. § 1151 has 
been denied by the Board.  In the absence of the primary 
disability, the secondary service connection claim obviously 
fails.  

The veteran has presented no alternative contentions 
concerning his knee disability.  
The Board observes in passing that the veteran's only 
service-connected disabilities (otitis media, perforated 
tympanic membranes and tinnitus) involve the ears and 
hearing, and the veteran does not contend, and the record 
does not show, that they have anything whatsoever to do with 
the knee condition.  As noted elsewhere in this decision, the 
veteran's claim for service connection for the back 
disability on a direct basis was last denied in 1990 and is 
not currently on appeal.    
  
In short, because the veteran's claim of compensation for a 
low back disorder under 38 U.S.C. § 1151 is being denied, 
there is no basis upon which to grant service connection for 
a left knee disorder on a secondary basis.  Because the law, 
and not the facts, is dispositive of the issue, the veteran 
has failed to state a claim upon which relief may be granted, 
and, as a matter of law, the claim must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a low back disability is denied.  

Entitlement to service connection for a left knee disability, 
claimed as secondary to the low back disability is denied.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


